Order entered November 7, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00310-CR
                                   No. 05-18-00530-CR
                                   No. 05-18-00531-CR
                                   No. 05-18-00532-CR
                                   No. 05-18-00533-CR
                                   No. 05-18-00534-CR

                         BLAKE ANTHONY ERVIN, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 5
                                 Dallas County, Texas
                   Trial Court Cause Nos. F17-71200-L, F17-40081-L,
                 F17-71199-L, F17-75838-L, F17-75876-L & F17-75942-L

                                         ORDER
       These appeals are REINSTATED.

       By order issued October 16, 2018, the Court permitted Dianne Jones McVay to withdraw

as counsel for appellant. These appeals were abated to allow the trial court to appoint new

counsel. The trial court has filed a supplemental clerk’s record showing the appointment of

Ronald Goranson as appellant’s new counsel.

       We DIRECT the Clerk to SUBSTITUTE Ronald Goranson as counsel for appellant.

All future correspondence should be sent to Ronald Goranson; 3838 Oak Lawn Ave., Suite 1124;
Dallas Texas 75219-4520; telephone: (214) 651-1122; facsimile: (214) 871-0620; email:

rlgatty@aol.com.

      Appellant’s brief shall be filed on or before THIRTY DAYS from the date of this order.




                                                  /s/   LANA MYERS
                                                        JUSTICE




                                            –2–